DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The applicant’s amendment has overcome the rejection based on 35 USC section 112(a) of claims, 6, 13, and 20.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 4, 9, 11, 16, 18, and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The applicant did not disclose a scenario covered by claims 1 and 2 where the same storage device stores both a plurality of versions of a content item (claim 1) and user descriptions (claim 2).   Figure 3 and paragraphs 34 and 35 describe how different versions of content may be stored in database 311 or archive 309.  Figure 4, step 430 discloses that user descriptions or commentary are stored in a database of user comments.  There is no disclosure that the database of user comments and the different versions of content are stored in the same storage device.  The applicant’s specification does not provide specific details about where the databases/archives that store content versions and where the database that stored comments/commentary are hosted.  The applicant is creating a specific relationship between the storage of the two databases that was not contemplated by the original disclosure.  As to claims 9 and 16, they are rejected for the same reasoning as claim 2.
The applicant did not disclose the scenario covered by claims 4, 11, and 18, in view of the subject matter covered by claims 1, 8, and 15.  The applicant did not disclose a scenario where a format of a first version of a content item is determined to be compatible with the capabilities of the second user device but then a second (different) version is sent to the second user device.  Instead, the applicant disclosed that the version that is determined to be compatible is sent.  The Examiner did not apply art because there is no logic to determining one version but sending another so the feature it not obvious.  However, this is probably not what is supposed to be claimed so the Examiner will reevaluate the claim when the applicant amends to correspond with what was originally disclosed.
As to claim 23, the applicant discloses that HD and SD formats have different fragmentations in paragraph 27 however the applicant does not explicitly disclose a step of fragmenting the version into a plurality of content segments.  The formats of HD and SD are inherently fragmented differently, according to the applicant, so there is no need to performing a fragmentation step as part of storing and such a redundant step is not disclosed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 5, 7, 8, 12, 14, 15, 19, and 21-23 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent Application Publication Number 2008/0141303 by Walker et al.
As to claim 1, Walker teaches a method comprising: receiving, by a computing device and from a first user device, a first request for a content item (step 1008 in Figure 10A from User Equipment 1 shown in Figure 7); beginning to send, to the first user device, a first version of the content item (step 1009 in Figure 10A), wherein the first version is one of a plurality of versions of the content item that are stored at a storage device (step 1004 in Figure 10A); receiving, from the first user device, an indication to stop the sending of the first version of the content item (paragraph 96); receiving, from a second user device, a second request to resume delivery of the content item (step 1008 in Figure 10A from User Equipment 2.  The Examiner notes that the claim is not specific about what resumption of delivery entails.  Any delivery of the content item could be considered a resumption even if it is not delivery from the stopped point that the first device had delivered); selecting, from the plurality of versions of the content item and based on capabilities of the second user device, a second version of the content item (step 1009 in Figure 10A and paragraph 113); and sending, to the second user device, the second version of the content item (step 1009 in Figure 10A).
As to claims 8 and 15, they are rejected for the same reasoning as claim 1.
As to claims 5, 12, and 19, see paragraph 218 and 219.
As to claims 7, 14 and 21, see paragraph 157.
As to claim 22, see paragraphs 157 and 204.
As to claim 23, see paragraph 148 or 182 (different interpretations).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 8, and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication Number 2011/0320626 by Wong et al. in view of U.S. Patent Application Publication Number 2008/0141303 by Walker et al.
As to claim 1, Wong teaches a method comprising: receiving, by a computing device (device 110 shown in Figure 3 which includes both 110 and 114 shown in Figure 4) and from a first user device (first user device 102A), a first request for a content item (ref. no. 418 in Figure 4A); beginning to send, to the first user device, a first version of the content item (ref. no. 422 in Figure 4A); receiving, from the first user device, an indication to stop the sending of the first version of the content item (paragraphs 68 and 69, the special command 429 shown in Figure 4B); receiving, from a second user device, a second request to resume delivery of the content item (ref. no. 432 in Figure 4B or ref. no. 442 in Figure 4B); sending, to the second user device, the content item (ref. no. 444 in Figure 4B); however Wong does not explicitly teach determining, based on the capabilities of the second device, a second version of the content item and sending, to the second user device the second version of the content item.
As shown in the 102(b) rejection based on Walker, Walker show it would have been obvious to store a plurality of versions of the content item and allow devices to receive different versions of the content items based on the device capabilities.
It would have been obvious to one of ordinary skill in the media streaming art at the time of the applicant’s invention to combine the teachings of Wong regarding switching devices by a media device 110 with the teachings of Walker regarding providing different versions of a content item to different requesting devices because Wong suggests that different device types could receive different versions (paragraph 18 of Wong) and Walker provides one possible way to implement such features discussed by Wong.
	As to claims 8 and 15 they rejected for the same reasoning as claim 1.

Claims 2, 3, 9, 10, 16, and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication Number 2011/0320626 by Wong et al. in view of U.S. Patent Application Publication Number 2008/0141303 by Walker et al. in further view of U.S. Patent Number 7,774,817 by Gupta.
As to claims 2, 9, and 16, Wong in view of Walker teaches the subject matter of claims 1, 8, and 15 however Wong in view of Walker does not explicitly teach the management of user descriptions claimed.
Gupta teaches a method of receiving, from the first user device, a user description corresponding to a content segment of the content item (ref. nos. 278 and 280 in Figure 6); and storing, by the computing device and at a storage device that is located remotely from the first user device, the user description in association with the content segment of the content item (col. 7, lines 29-63).
It would have been obvious to one of ordinary skill in the content distribution art at the time of the invention to combine the teachings of Wong and Walker regarding allowing a user to switch devices when consuming content with the teachings of Gupta regarding allowing users to attach descriptions to content because such descriptions enhance the content for other users.  There is nothing precluding the commentary in Gupta from being stored in the same storage device as the versions disclosed by Walker.  Those of ordinary skill would recognize that various devices can be adapted to store data.

As to claims 3, 10, and 17, Wong in view of Walker teaches the subject matter of claims 1, 8, and 15 however Wong does not explicitly teach the descriptions searchable by keywords corresponding to content.
Gupta teaches a method of receiving, from the second user device, a user description corresponding to a content segment of the content item (col. 5, line 64-col. 6, line 11); and based on receiving, from one of a plurality of other user devices, a request for the content item that corresponds to keywords associated with the user description, causing output of the content segment of the content item (col. 6, lines 12-43).
It would have been obvious to one of ordinary skill in the content distribution art at the time of the invention to combine the teachings of Wong and Walker regarding allowing a user to switch devices when consuming content with the teachings of Gupta regarding allowing a user supplied description to be keyword searchable because such a technique would allow the user of Wong to find content easier.

Claims 6, 13, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication Number 2011/0320626 by Wong et al. in view of U.S. Patent Application Publication Number 2008/0141303 by Walker et al. in further view of U.S. Patent Application Publication Number 2011/0087795 by Puri et al.
As to claims 6, 13, and 20, Wong in view of Walker teaches the subject matter of claims 1, 8, and 15 however Wong in view of Walker does not explicitly teach determining a type of network for transmission of the content and selection of an appropriate network.
Puri teaches a method of determining a type of network through which a content item is to be sent to a user device (Figure 2); and determining a transmission protocol in accordance with the determined type of network (Figure 3 and 4), wherein the determining a version of the content item is further based on the transmission protocol (paragraph 30, the invention transcodes the data within the transport protocol).
It would have been obvious to one of ordinary skill in the content distribution art at the time of the invention to combine the teachings of Wong and Walker regarding allowing a user to switch devices when consuming content with the teachings of Puri regarding the determination of a transport protocol based on the network of the user device because user devices can use various networks that need different transport protocols.

Claims 7, 14, and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication Number 2011/0320626 by Wong et al. in view of U.S. Patent Application Publication Number 2008/0141303 by Walker et al. in further view of U.S. Patent Application Publication Number 2011/0258665 by Farley et al.
As to claims 7, 14, and 21, Wong teaches the subject matter of claims 1, 8, and 15 however Wong does not explicitly teach claimed capabilities.
Farley shows that it would be obvious to determination a version of content based on screen resolution of a requesting device (paragraph 24).
It would have been obvious to one of ordinary skill in the content distribution art at the time of the invention to combine the teachings of Wong regarding allowing a user to switch devices when consuming content with the teachings of Farley regarding considering display capabilities because such capabilities would be an extension of the capabilities already considered by Wong in paragraph 18 and would enhance the user experience by ensuring optimization of the user’s device.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B BLAIR whose telephone number is (571)272-3893. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B BLAIR/Primary Examiner, Art Unit 2442